Dismiss and Opinion Filed July 5, 2013




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00833-CV

                                GREG JAYNES, Appellant
                                        V.
                               GLENNA JAYNES, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-03724

                             MEMORANDUM OPINION
                        Before Justices O'Neill, Francis, and Fillmore
                                     Opinion Per Curiam
       The Court has before it appellant’s unopposed motion to dismiss appeal. We GRANT

the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                                 PER CURIAM

130833F.P05
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

GREG JAYNES, Appellant                          On Appeal from the 302nd Judicial District
                                                Court, Dallas County, Texas
No. 05-13-00833-CV        V.                    Trial Court Cause No. 11-03724.
                                                Opinion delivered per curiam. Justices
GLENNA JAYNES, Appellee                         O'Neill, Francis and Fillmore sitting for the
                                                Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee GLENNA JAYNES recover her costs of this appeal from
appellant GREG JAYNES.


Judgment entered July 5, 2013




                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE




130833.docx                               –2–